295 F.2d 816
Emil BRAND et al., Plaintiffs, Appellants,v.EASTOVER, INC., Defendant, Appellee.
No. 5875.
United States Court of Appeals First Circuit.
Nov. 22, 1961.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
Lawrence H. Adler, Boston, Mass., with whom George Michaels and Michaels & Adler, Boston, Mass., were on brief, for appellants.
John F. Dunn, Boston, Mass., with whom Louis K. Nathanson, Boston, Mass., was on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
In this diversity action for injuries sustained while coasting at a winter ressort the court in effect told the jury that if the rock which appellant testified his sled struck was where he said it was he could recover, but that if there was no rock there at all, as defendant's witnesses testified, he could not.  We think this charge was fair and appropriate.


2
Judgment will be entered affirming the judgment and order of the District Court.